C ONSENT OF I NDEPENDENT R EGISTERED P UBLIC A CCOUNTING F IRM We have issued our report dated May 28, 2014, with respect to the financial statements and financial highlights of Versus Capital Multi-Manager Real Estate Income Fund LLC, appearing in the March 31, 2014 Annual Report to Shareholders on Form N-CSR, which is incorporated by reference in this Post-Effective Amendment No. 10 to the Registration Statement No. 333-172947 on Form N-2 (the (“Registration Statement”). We consent to the incorporation by reference in the Registration Statement of the aforementioned report and to the use of our name as it appears under the caption “Financial Highlights” in the Prospectus and under the caption “Independent Registered Public Accounting Firm and Legal Counsel” in the Statement of Additional Information, which are part of such Registration Statement. /s/ GRANT THORNTON LLP Chicago, Illinois April 6
